—Appeal from a judgment of the Supreme Court (Torraca, J.), entered May 31, 2000 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging the determination finding him guilty of violating certain prison disciplinary rules. Supreme Court dismissed the proceeding as time barred and this appeal ensued.
The Attorney General has advised this Court that the determination at issue has been administratively reversed and that *792all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the appeal is dismissed as moot (see, Matter of Alvarez v Goord, 273 AD2d 585).
Mercure, J. P., Peters, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.